Exhibit 10.1
 
(JPMORGAN LOGO) [l40830l4083000.gif]
CREDIT AGREEMENT
dated as of
August 18, 2010
Among
NATIONAL FUEL GAS COMPANY
The Lenders Party Hereto
And
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent
PNC BANK, National Association,
As Syndication Agent
 
J.P. MORGAN SECURITIES INC.,
as Advisor, Co-Bookrunner and Co-Lead Arranger
PNC CAPITAL MARKETS LLC,
as Co-Bookrunner and Co-Lead Arranger
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I Definitions
    1  
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    13  
SECTION 1.03. Terms Generally
    13  
SECTION 1.04. Accounting Terms; GAAP
    13  
 
       
ARTICLE II The Credits
    13  
SECTION 2.01. Commitments
    13  
SECTION 2.02. Loans and Borrowings
    14  
SECTION 2.03. Requests for Borrowings
    14  
SECTION 2.04. Funding of Borrowings
    15  
SECTION 2.05. Interest Elections
    15  
SECTION 2.06. Termination and Reduction of Commitments
    17  
SECTION 2.07. Increase in Commitments
    17  
SECTION 2.08. Repayment of Loans; Evidence of Debt
    19  
SECTION 2.09. Prepayment of Loans
    19  
SECTION 2.10. Fees
    20  
SECTION 2.11. Interest
    20  
SECTION 2.12. Alternate Rate of Interest
    21  
SECTION 2.13. Increased Costs
    22  
SECTION 2.14. Break Funding Payments
    23  
SECTION 2.15. Taxes
    23  
SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Setoffs
    26  
SECTION 2.17. Mitigation Obligations; Replacement of Lenders
    27  
SECTION 2.18. Defaulting Lenders
    28  
 
       
ARTICLE III Representations and Warranties
    28  
SECTION 3.01. Corporate Existence
    28  
SECTION 3.02. Financial Condition
    29  
SECTION 3.03. Litigation
    29  
SECTION 3.04. No Breach
    29  
SECTION 3.05. Action
    30  
SECTION 3.06. Approvals
    30  
SECTION 3.07. Use of Credit
    30  
SECTION 3.08. ERISA
    30  
SECTION 3.09. Taxes
    31  
SECTION 3.10. Investment Company Act
    31  
SECTION 3.11. Environmental Matters
    31  
SECTION 3.12. Subsidiaries, Etc.
    31  
SECTION 3.13. True and Complete Disclosure
    32  
 
       
ARTICLE IV Conditions
    32  
SECTION 4.01. Effective Date
    32  
SECTION 4.02. Each Credit Event
    34  

- i -



--------------------------------------------------------------------------------



 



         
ARTICLE V Covenants of the Borrower
    34  
SECTION 5.01. Financial Statements, Etc.
    34  
SECTION 5.02. Existence, Etc.
    36  
SECTION 5.03. Insurance
    37  
SECTION 5.04. Prohibition of Fundamental Changes
    37  
SECTION 5.05. Limitation on Liens
    37  
SECTION 5.06. Use of Proceeds
    39  
SECTION 5.07. Financial Condition
    39  
 
       
ARTICLE VI Events of Default
    39  
 
       
ARTICLE VII The Administrative Agent
    41  
 
       
ARTICLE VIII Miscellaneous
    44  
SECTION 8.01. Notices
    44  
SECTION 8.02. Waivers; Amendments
    45  
SECTION 8.03. Expenses; Indemnity; Damage Waiver
    46  
SECTION 8.04. Successors and Assigns
    47  
SECTION 8.05. Survival
    50  
SECTION 8.06. Counterparts: Integration; Effectiveness
    50  
SECTION 8.07. Severability
    51  
SECTION 8.08. Right of Setoff
    51  
SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process
    51  
SECTION 8.10. WAIVER OF JURY TRIAL
    52  
SECTION 8.11. Headings
    52  
SECTION 8.12. Confidentiality
    52  
 
       
SCHEDULES:
       
 
       
Schedule 2.01 - Commitments
       
Schedule 4.01 - Repaid Indebtedness
       
 
       
EXHIBITS:
       
 
       
Exhibit A — Form of Assignment and Assumption
       
Exhibit B — Form of Assumption Agreement
       

- ii -



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (as from time to time amended, supplemented or
otherwise modified, this “Agreement”), dated as of August 18, 2010, is by and
among NATIONAL FUEL GAS COMPANY, the LENDERS party hereto, and JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as administrative agent.
     In consideration of the terms and conditions contained in this Agreement,
and of any loans or extensions of credit or other financial accommodations at
any time made to or for the benefit of Borrower by Lenders, the parties hereto
agree as follows:
ARTICLE I
Definitions
     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Adjusted LIBO Rate” means the rate (adjusted for statutory reserve
requirements for eurocurrency liabilities and other applicable mandatory costs)
at which eurodollar deposits for one, two, three or six months (as selected by
the Borrower) are quoted on the Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such page).
     “Administrative Agent” means JPMorgan Chase Bank, National Association, in
its capacity as administrative agent for the Lenders hereunder.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate, (b) the federal funds effective rate in effect
on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page
of such page) at approximately 11:00 a.m. London time on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the federal funds
effective rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the federal funds effective
rate or the Adjusted LIBO Rate, respectively.

 



--------------------------------------------------------------------------------



 



- 2 -
     “Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining
to the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.
     “Applicable Margin” means a percentage determined in accordance with the
following pricing grid:

                                      Adjusted LIBO Rate     ABR   Ratings of
Index Debt   Facility Fee     Applicable Margin     Applicable Margin  
(S&P/Moody’s/Fitch)   (basis points)     (basis points)     (basis points)  
A / A2 / A
    20.0       150.0       50.0  
A- / A3 / A-
    22.5       175.0       75.0  
BBB+ / Baa1 / BBB +
    25.0       200.0       100.0  
BBB / Baa2 / BBB
    27.5       225.0       125.0  
BBB- / Baa3 / BBB-
    30.0       250.0       150.0  
<BBB- / Baa3 / BBB-
    35.0       300.0       200.0  

In the event of split ratings, (i) if all three Rating Agencies issue a rating
and if the ratings from two Rating Agencies are at the same level and the rating
from the third Rating Agency is at a lower level, the higher rating shall apply;
(ii) if the ratings from two Rating Agencies are at the same level and the
rating from the third Rating Agency is at a higher level, the lower rating shall
apply; (iii) if all three ratings from the Rating Agencies are at different
levels, the rating next below the highest of the three shall apply; (iv) if only
two Rating Agencies issue a rating, the higher of such ratings shall apply,
provided that if the higher rating is two or more levels above the lower rating
then the rating which is one level above the lower of the two ratings shall
apply; and (v) if only one Rating Agency issues a rating, such rating shall
apply. If the ratings established or deemed to have been established by any
Rating Agency shall be changed (other than as a result of a change in the rating
system of such Rating Agency), such change shall be effective as of the date on
which it is first announced by the applicable Rating Agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Administrative Agent. Each change in the Applicable Margin shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment; provided that
in the case of Section 2.18 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving

 



--------------------------------------------------------------------------------



 



- 3 -
effect to any assignments and to any Lender’s status as a Defaulting Lender at
the time of determination.
     “Approved Fund” has the meaning assigned to such term in Section 8.04.
     “Assessment Rate” means, for any day, the annual assessment rate in effect
on such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 8.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
     “Assuming Lenders” has the meaning assigned to such term in Section 2.07.
     “Assumption Agreement” has the meaning assigned to such term in
Section 2.07.
     “Bankruptcy Code” means the Federal Bankruptcy Code of 1978, as amended
from time to time.
     “Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
     “Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate
multiplied by the Statutory Reserve Rate and (b) the Assessment Rate.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means National Fuel Gas Company, a New Jersey corporation.

 



--------------------------------------------------------------------------------



 



- 4 -
     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
     “CLO” has the meaning assigned to such term in Section 8.04.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the Treasury regulations promulgated thereunder.
     “Commitment” means, with respect to each Lender, such Lender’s Multi-Year
Facility Commitment.
     “Commitment Increase” has the meaning assigned to such term in
Section 2.07.
     “Commitment Increase Date” has the meaning assigned to such term in Section
2.07.
     “Consolidated Capitalization” means, at any date, the sum of Consolidated
Net Worth and Consolidated Indebtedness.
     “Consolidated Indebtedness” means, at any date, all Indebtedness of the
Borrower and its Subsidiaries at such date, determined on a consolidated basis
in accordance with GAAP.
     “Consolidated Net Worth” means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Subsidiaries under stockholders’ equity at such time.

 



--------------------------------------------------------------------------------



 



- 5 -
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Loans at such time.
     “Credit Party” means the Administrative Agent or any Lender.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and, to the extent such notice would not
violate any applicable automatic stay with respect to the Borrower, the
Borrower, in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a Loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has, or has a Parent that has, become the subject of a Bankruptcy
Event.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of

 



--------------------------------------------------------------------------------



 



- 6 -
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.
     “Eurodollar” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Article VI.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) Taxes imposed on or measured by net
income and franchise Taxes (however determined) in each case imposed by the
United States of America, or by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office or management is located (or with which it has a present or
former connection) or, in the case of any Lender, in which its applicable
lending office is located, (b) any branch profits Taxes imposed by the United
States of America or any similar Tax imposed by any other jurisdiction, (c) any
backup withholding Taxes imposed by the United States of America or any similar
Taxes imposed by any other jurisdiction, (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.17(b)), any withholding Tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.15(e), except to the extent that such Foreign
Lender (or, in the case of an assignment, its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 2.15(a), and (e) any Taxes imposed or for which any Person
is liable under or with respect to FATCA.
     “Existing Credit Agreement” means the Credit Agreement dated August 19,
2005 among Borrower, JPMorgan Chase Bank, N.A. and the Lenders party thereto.
     “FATCA” means Sections 1471 through 1474 of the Code (including any
regulations that are issued thereunder) and any official governmental
interpretations thereof.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as

 



--------------------------------------------------------------------------------



 



- 7 -
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
     “Financial Officer” means the principal financial officer, principal
accounting officer, treasurer or controller of the Borrower.
     “Fitch” means Fitch, Inc.
     “Foreign Lender” means a Lender that is not a U.S. Person.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Governmental Approval” means any authorization, consent, approval,
license, ruling, permit, tariff, rate, certification, exemption, filing,
variance, order, judgment, decree, publication, notice to, declaration of or
registration by or with any Governmental Authority.
     “Governmental Authority” means the government of the United States of
America or of any other nation, or any political subdivision of any of them,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
     “Hazardous Materials” means all pollutants, contaminants, explosive or
radioactive substances or wastes, hazardous or toxic substances or wastes,
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
     “Increasing Lender(s)” has the meaning assigned to such term in
Section 2.07.

 



--------------------------------------------------------------------------------



 



- 8 -
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
     “Indemnified Taxes” means Taxes imposed on or with respect to any payment
made by Borrower under this Agreement, other than Excluded Taxes and Other
Taxes.
     “Index Debt” means senior, unsecured, long-term indebtedness for borrowed
money of the Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
     “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is

 



--------------------------------------------------------------------------------



 



- 9 -
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
     “IRS” means the United States Internal Revenue Service.
     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Loans” means Multi-Year Facility Loans made by the Lenders to the Borrower
pursuant to this Agreement.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property, results of operations or financial condition of the
Borrower and its Subsidiaries taken as a whole, (b) the validity or
enforceability of, or the ability of the Borrower to perform any of its
obligations under, this Agreement or (c) the rights of, or remedies or benefits
available to, the Administrative Agent and the Lenders under this Agreement.
     “Material Subsidiary” means, at any time, a Subsidiary of the Borrower
whose assets exceed 10% of the consolidated assets of the Borrower and its
Subsidiaries, other than any Subsidiary that is not a U.S. Person.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 



--------------------------------------------------------------------------------



 



- 10 -
     “Multi-Year Facility Availability Period” means the period from and
including the Effective Date to but excluding the earlier of the Multi-Year
Facility Maturity Date and the Multi-Year Facility Commitment Termination Date.
     “Multi-Year Facility Commitment” means, with respect to each Lender, the
commitment of such Lender to make Multi-Year Facility Loans, expressed as an
amount representing the maximum aggregate amount of such Lender’s Multi-Year
Facility Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.06, (b) increased from time to time pursuant
to Section 2.07 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 8.04. The initial amount of
each Lender’s Multi-Year Facility Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Multi-Year Facility Commitment, as applicable. The initial aggregate
amount of the Lenders’ Multi-Year Facility Commitments is $300,000,000.
     “Multi-Year Facility Commitment Termination Date” means September 30, 2013.
     “Multi-Year Facility Credit Exposure” means, with respect to any Lender at
any time, the outstanding principal amount of such Lender’s Multi-Year Facility
Loans at such time.
     “Multi-Year Facility Loan” means a Loan made pursuant to Section 2.01.
     “Multi-Year Facility Maturity Date” means September 30, 2013.
     “Other Obligations” has the meaning set forth in Section 5.05.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, this Agreement.
     “Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
     “Participant” has the meaning set forth in Section 8.04.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Receivables Financing” shall mean a transaction or series of
transactions pursuant to which a Securitization Subsidiary purchases Receivables
Assets or interests therein from the Borrower or any Subsidiary of the Borrower
and finances such Receivables Assets or interests therein through the issuance
of Indebtedness or equity interests or through the sale of such Receivables
Assets or interests therein; provided that (a) the Board of Directors of the
Borrower shall have approved such transaction, (b) no portion of the
Indebtedness of a Securitization Subsidiary is guaranteed by or is recourse to
the Borrower or any Subsidiary (other than recourse for customary
representations, warranties, covenants and indemnities, none of which shall
relate to the collectibility of such Receivables Assets), and (c) neither the

 



--------------------------------------------------------------------------------



 



- 11 -
Borrower nor any other Subsidiary has any obligation to maintain or preserve
such Securitization Subsidiary’s financial condition.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any defined benefit employee pension benefit plan (other than
a Multiemployer Plan) subject to the provisions of Title IV of ERISA,
Section 412 of the Code or Section 302 of ERISA in respect of which the Borrower
or any ERISA Affiliate is either the plan sponsor or a contributing employer.
     “Prime Rate” means the rate of interest publicly announced by the
Administrative Agent as its prime rate in effect on such day at its principal
office in New York City.
     “Rating Agency” means, each of Moody’s, S&P and Fitch.
     “Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.
     “Register” has the meaning set forth in Section 8.04.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.
     “S&P” means Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc.
     “SEC” means the United States Securities and Exchange Commission or any
successor thereto.
     “Securitization Subsidiary” shall mean a Subsidiary that is established for
the limited purpose of acquiring and financing Receivables Assets and interests
therein of the Borrower or any Subsidiary and engaging in activities ancillary
thereto.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall

 



--------------------------------------------------------------------------------



 



- 12 -
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
     “Subsidiary” means any subsidiary of the Borrower.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Three-Month Secondary CD Rate” means, for any day, the secondary market
rate for three-month certificates of deposit reported as being in effect on such
day (or, if such day is not a Business Day, the next preceding Business Day) by
the Board through the public information telephone line of the Federal Reserve
Bank of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.
     “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans and the use of the proceeds
thereof.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001, as amended from time to time.
     “U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 



--------------------------------------------------------------------------------



 



- 13 -
     “Wholly-Owned Subsidiary” means, for any Person, any Subsidiary of such
Person of which all of the equity securities or other ownership interests (other
than in the case of a corporation, directors’ qualifying shares) are directly or
indirectly owned or Controlled by such Person.
     SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or “ABR Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurodollar Borrowing” or “ABR Borrowing”).
     SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II
The Credits
     SECTION 2.01. Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Multi-Year Facility Loans to the Borrower
from time to time during the Multi-Year Facility Availability Period in an
aggregate principal amount that will not result

 



--------------------------------------------------------------------------------



 



- 14 -
in (i) such Lender’s Multi-Year Facility Credit Exposure exceeding such Lender’s
Multi-Year Facility Commitment or (ii) the total Multi-Year Facility Credit
Exposures exceeding the total Multi-Year Facility Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Multi-Year Facility Loans.
     SECTION 2.02. Loans and Borrowings. (a) Each Multi-Year Facility Loan shall
be made as part of a Borrowing consisting of Multi-Year Facility Loans made by
the Lenders ratably in accordance with their respective Multi-Year Facility
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
     (b) Subject to Section 2.12, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $10,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $5,000,000 and not less than $10,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Multi-Year Facility Commitments. Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of six Multi-Year Facility Eurodollar Borrowings
outstanding.
     (d) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing of Multi-Year Facility Loans if the Interest Period requested with
respect thereto would end after the Multi-Year Facility Maturity Date.
     SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;

 



--------------------------------------------------------------------------------



 



- 15 -
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
     SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
     SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the

 



--------------------------------------------------------------------------------



 



- 16 -
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.
     (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 



--------------------------------------------------------------------------------



 



- 17 -
     SECTION 2.06. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Multi-Year Facility Commitments shall terminate on
the Multi-Year Facility Commitment Termination Date.
     (b) The Borrower may at any time terminate, or from time to time reduce,
each of the Multi-Year Facility Commitments; provided that (i) each such
reduction shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Multi-Year Facility Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.09, the aggregate
Multi-Year Facility Credit Exposures would exceed the total Multi-Year Facility
Commitments.
     (c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Multi-Year Facility Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Multi-Year Facility Commitments delivered by the Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Multi-Year
Facility Commitments shall be permanent. Each reduction of the Multi-Year
Facility Commitments shall be made ratably among the Lenders in accordance with
their respective Multi-Year Facility Commitments.
     SECTION 2.07. Increase in Commitments.
     (a) The Borrower may at any time and from time to time increase the
Multi-Year Facility Commitments (each such increase being a “Commitment
Increase”), by notice to the Administrative Agent specifying the existing
Lender(s) (the “Increasing Lender(s)”) and/or any other Person(s) selected by
the Borrower and reasonably acceptable to the Administrative Agent (the
“Assuming Lender(s)”) that have agreed to provide the additional Commitment(s)
and the date on which such increase is to be effective (the “Commitment Increase
Date”), which shall be a Business Day at least five (5) days after delivery of
such notice and prior to the Termination Date; provided that:
     (i) the minimum aggregate amount of each Commitment Increase shall be
$10,000,000;
     (ii) immediately after giving effect to such Commitment Increase, the
Multi-Year Facility Commitments hereunder shall not exceed $350,000,000;
     (iii) no Event of Default shall have occurred and be continuing on such
Commitment Increase Date or shall result from the Commitment Increase; and
     (iv) the representations and warranties contained in Article III shall be
true and correct in all material respects on and as of the Commitment Increase
Date as if made on and as of such date (or, if any such representation and
warranty is expressly

 



--------------------------------------------------------------------------------



 



- 18 -
stated to have been made as of a specific date, such representation and warranty
shall be true and correct in all material respects on and as of such specific
date).
Notwithstanding the foregoing, nothing herein shall constitute an agreement or
commitment by the Administrative Agent or any Lender to any specific increase in
the Multi-Year Facility Commitment, which agreement or commitment may only be
made at a future date after the applicable Lenders secure any required credit
approvals.
     (b) Any Assuming Lender shall become a Lender hereunder as of such
Commitment Increase Date and the Commitment of any Increasing Lender and any
such Assuming Lender shall be increased as of such Commitment Increase Date;
provided that:
     (i) the Administrative Agent shall have received on or prior to 10:00 a.m.,
New York City time, on such Commitment Increase Date a certificate of a duly
authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in clause (a) of this Section
has been satisfied;
     (ii) with respect to each Assuming Lender, the Administrative Agent shall
have received, on or prior to 10:00 a.m., New York City time, on such Commitment
Increase Date, an assumption agreement in substantially the form of Exhibit B
(an “Assumption Agreement”) duly executed by such Assuming Lender and consented
to by the Borrower and the Administrative Agent; and
     (iii) each Increasing Lender shall have delivered to the Administrative
Agent, on or prior to 10:00 a.m., New York City time, on such Commitment
Increase Date, confirmation in writing reasonably satisfactory to the
Administrative Agent as to its increased Commitment, with a copy of such
confirmation to the Borrower.
     (c) Upon its receipt of confirmation from a Lender that it is increasing
its Commitment hereunder, together with the certificate referred to in clause
(b)(i) above, the Administrative Agent shall (i) record the information
contained therein in the Register and (ii) give prompt notice thereof to the
Borrower; provided that absent such Lender’s confirmation of such a Commitment
Increase as aforesaid, no Lender will be under any obligation to increase its
Commitment hereunder. Upon its receipt of an Assumption Agreement executed by an
Assuming Lender, together with the certificate referred to in clause (b)(i)
above, the Administrative Agent shall, if such Assumption Agreement has been
completed and is in substantially the form of Exhibit B, (x) accept such
Assumption Agreement, (y) record the information contained therein in the
Register and (z) give prompt notice thereof to the Borrower.
     (d) In the event that the Administrative Agent shall have received notice
from the Borrower as to any agreement with respect to a Commitment Increase on
or prior to the relevant Commitment Increase Date and the actions provided for
in clause (b) above shall have occurred by 10:00 a.m., New York City time, on
such Commitment Increase Date, the Administrative Agent shall notify the Lenders
(including any Assuming Lenders) of the occurrence of such Commitment Increase
promptly on such date by facsimile transmission or electronic messaging

 



--------------------------------------------------------------------------------



 



- 19 -
system. On the date of such Commitment Increase, the Borrower shall, to the
extent necessary to ensure the Loans are held ratably by the Lenders in
accordance with the respective Multi-Year Facility Commitments of such Lenders
(after giving effect to such Commitment Increase) or as otherwise deemed
advisable in the sole discretion of the Administrative Agent after consultation
with the Borrower, (i) prepay the outstanding Loans (if any) in full,
(ii) simultaneously borrow new Loans hereunder in an amount equal to such
prepayment and (iii) pay to the Lenders the amounts, if any, payable under
Section 2.14.
     SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Multi-Year Facility Loan on
the Multi-Year Facility Maturity Date.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
     (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 8.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
     SECTION 2.09. Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section and,
with respect to Eurodollar Loans, subject to Section 2.14.
     (b) The Borrower shall notify the Administrative Agent by telephone
(confirmed by facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing,

 



--------------------------------------------------------------------------------



 



- 20 -
not later than 11:00 a.m., New York City time, three Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Multi-Year Facility Commitments as
contemplated by Section 2.06, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.06. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.11.
     SECTION 2.10. Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender which is not then, and excluding any period
during which such Lender was, a Defaulting Lender a facility fee, which shall
accrue at the Applicable Margin on the daily amount of the Multi-Year Facility
Commitment of such Lender (whether used or unused) during the period from and
including the Effective Date to but excluding the Multi-Year Facility Commitment
Termination Date; provided that, if such Lender continues to have any Multi-Year
Facility Credit Exposure after the Multi-Year Facility Commitment Termination
Date, then such facility fee shall continue to accrue on the daily amount of
such Lender’s Multi-Year Facility Credit Exposure from and including the
Multi-Year Facility Commitment Termination Date to but excluding the date on
which such Lender ceases to have any Multi-Year Facility Credit Exposure.
Accrued facility fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the Multi-Year Facility
Commitment Termination Date, commencing on the first such date to occur after
the date hereof; provided that any facility fees accruing after the Multi-Year
Facility Commitment Termination Date shall be payable on demand. All such
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
     (b) The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
     (c) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of facility fees, to the Lenders which are not then Defaulting Lenders
and excluding, for each such Lender, any period during which such Lender was a
Defaulting Lender. Fees paid shall not be refundable under any circumstances.
     SECTION 2.11. Interest . (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Margin.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.

 



--------------------------------------------------------------------------------



 



- 21 -
     (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
     (d) The Borrower hereby unconditionally promises to pay accrued interest on
each Loan quarterly in arrears on each Interest Payment Date for such Loan and
upon each of the Multi-Year Facility Commitment Termination Date and the
Multi-Year Facility Maturity Date; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Loan prior to the end of the Multi-Year Facility Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
     (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
     SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR

 



--------------------------------------------------------------------------------



 




- 22 -
Borrowing; provided that if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.
     SECTION 2.13. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
     (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise) by an amount deemed material by such Lender in its sole discretion,
then the Borrower will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered.
     (b) If any Lender reasonably determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
     (c) A certificate of a Lender setting forth the amount or amounts
(including the basis of the calculation used to determine such amount or
amounts) necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.
     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 



--------------------------------------------------------------------------------



 



- 23 -
     SECTION 2.14. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount reasonably determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts
(including the basis of the calculation used to determine such amount or
amounts) that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
     SECTION 2.15. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Taxes; provided that if the Borrower shall be required by any
applicable law or regulation to deduct or withhold any Taxes from such payments,
then (i) in the event such Taxes are Indemnified Taxes or Other Taxes, the sum
payable hereunder shall be increased as necessary so that, after making all
required deductions (including deductions applicable to additional sums payable
under this Section) with respect to Indemnified Taxes and Other Taxes, the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions for Indemnified Taxes or
Other Taxes been made, (ii) the Borrower shall make such deductions and
withholdings and (iii) the Borrower shall pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law.
     (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed

 



--------------------------------------------------------------------------------



 



- 24 -
or asserted by the relevant Governmental Authority, except to the extent that
the Borrower has paid additional amounts with respect to such Indemnified Taxes
or Other Taxes pursuant to Section 2.15(a) of this Agreement. A certificate as
to the amount of such payment or liability delivered to the Borrower by a
Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
     (e) (i) Each Lender that is a U.S. Person shall, on or prior to the date
such Lender becomes a party to this Agreement, deliver to the Borrower and the
Administrative Agent two properly completed and duly executed originals of IRS
Form W-9 (or any successor form) or such other documentation or information
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent certifying that such Lender is a U.S. Person and is
entitled to an exemption from U.S. backup withholding tax and information
reporting with respect to all payments made pursuant to this Agreement.
     (ii) Each Foreign Lender shall, on or prior to the date such Foreign Lender
becomes a party to this Agreement, deliver to the Borrower and the
Administrative Agent (A) two properly completed and duly executed originals of
IRS Form W-8BEN (claiming and certifying that such Lender is entitled to a
complete exemption from the withholding of U.S. Federal income tax under an
applicable tax treaty), IRS Form W-8ECI (claiming and certifying that such
Lender is entitled to a complete exemption from U.S. Federal withholding tax
because the income is effectively connected with a U.S. trade or business) or,
in either case, any successor form prescribed by the IRS, (B) in the case of a
Foreign Lender claiming exemption from the withholding of U.S. Federal income
tax under Section 871(h) or 881(c) of the Code, a certificate representing that
such Foreign Lender is not (1) a “bank” within the meaning of Section 881(c) of
the Code or an Affiliate of such a “bank,” (2) a ten-percent shareholder of the
Borrower (within the meaning of Section 871(h)(3)(B) of the Code), or (3) a
controlled foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code), and two properly completed and duly executed
originals of IRS From W-8BEN (or any successor form prescribed by the IRS),
and/or (C) any other form or document (including any supplementary
documentation) prescribed by applicable law that is required to establish that
such Lender is entitled to a complete exemption from U.S. Federal withholding
tax; provided, however, that clause (C) of this paragraph shall apply to all
Lenders.
     (iii) Each Lender shall provide, promptly upon the reasonable request of
the Borrower or the Administrative Agent, any information, form or document,
accurately completed and in a manner reasonably satisfactory to the requesting
party, that may be required or reasonably requested in order to allow the
requesting party to make a payment under this Agreement without any deduction or
withholding for or on account of any Tax otherwise required to be withheld or
assessed under FATCA and shall (and shall cause other persons acting on its
behalf to) comply with any information gathering and reporting requirements
(including entering into any

 



--------------------------------------------------------------------------------



 



- 25 -
agreement with the IRS), in each case, that are required to obtain a complete
exemption from any withholding taxes with respect to payments received by or on
behalf of such Lender.
     (iv) Each Lender agrees that it shall promptly deliver to the Borrower and
Administrative Agent any new or revised forms required under this
Section 2.15(e) upon the obsolescence or invalidity of any form previously
delivered pursuant to this Section 2.15(e). Each Lender shall promptly notify
the Borrower and the Administrative Agent at any time it determines that it is
no longer in a position to claim a complete exemption from U.S. Federal
withholding taxes or is no longer in a position to provide a form or certificate
provided to the Borrower or Administrative Agent pursuant to this
Section 2.15(e) (including the inability to provide any such forms or
certificates in the future) and of any change in circumstances which would
modify or render invalid any claimed complete exemption from any withholding
taxes.
     (v) Notwithstanding Subsection (e)(ii) of this Section 2.15, if a Lender
shall have first satisfied the requirements of Subsection (e)(ii) of this
Section 2.15 on the Closing Date (and, if applicable, the date such Lender
designates a new lending office) or on the date of any assignment pursuant to
which it became a Lender (or, in the case of a Participant, on the date that
such Participant became a Participant), nothing in Subsection (e)(ii) of this
Section 2.15 shall relieve the Borrower of its obligation to pay any additional
amounts specified in Section 2.15(a) (to the extent the Borrower would be
otherwise required to pay such additional amounts with respect to Indemnified
Taxes) in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order issued by any Governmental
Authority, or any change in the interpretation, administration or application
thereof, such Lender (or Participant) is either no longer legally entitled to
deliver forms, certificates or other evidence at a subsequent date establishing
the fact that such Lender (or Participant) is not subject to withholding or such
Lender (or Participant) is otherwise no longer entitled, in whole or in part, at
a subsequent date, to any full or partial reduction in withholding; provided,
however, that notwithstanding anything to the contrary in this Subsection
(e)(v), to the extent a Lender (or Participant) is legally entitled to an
exemption from, or reduction of, any applicable withholding Tax with respect to
any payments under this Agreement, such Lender (or Participant) shall deliver to
the Borrower and the Administrative Agent such properly completed and executed
documentation as will permit such payments to be made without, or at a reduced
rate of, withholding.
     (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.15, it
shall promptly pay over such refund to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 2.15 with respect to the Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require any party

 



--------------------------------------------------------------------------------



 



- 26 -
to this Agreement to make available its tax returns (or any other information
relating to its Taxes which it deems confidential) to any other Person.
     (g) Each Lender shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefore, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
Borrower or the Administrative Agent pursuant to Section 2.15(e).
     SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a) Except as otherwise provided by Section 2.15(a), the Borrower shall make
each payment required to be made by it hereunder (whether of principal,
interest, fees, or of amounts payable under Section 2.13, 2.14 or 2.15, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
     (c) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this

 



--------------------------------------------------------------------------------



 



- 27 -
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.16(d) or 8.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
     SECTION 2.17. Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.13 (including any Lender for the
benefit of a Participant), or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
(including any amount to a Lender for the benefit of a Participant) pursuant to
Section 2.15, then such Lender (or Participant) shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender (or Participant),
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.13 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender (or Participant) to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender (or
Participant). The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender (or Participant) in connection with any such
designation or assignment.
     (b) If any Lender requests compensation under Section 2.13, (including any
Lender for the benefit of a Participant), or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender (including any amount to a Lender (or on account of a
Lender) for the benefit of a Participant) pursuant to Section 2.15, or if any
Lender shall be a Defaulting Lender, or if, in connection with any proposed
waiver, amendment, or modification of this Agreement, the consent of the
Required Lenders is obtained

 



--------------------------------------------------------------------------------



 



- 28 -
but the consent of one or more of such other Lenders whose consent is requested
is not obtained, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender
(including any Lender acting on behalf of a Participant) to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 8.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, but only if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment could be reasonably expected to result in a
reduction in such compensation or payments. A Lender (including any Lender
acting on behalf of a Participant) shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
     SECTION 2.18. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
     (a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.10(a);
     (b) the Commitment and Credit Exposures of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 8.02); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby.
ARTICLE III
Representations and Warranties
     The Borrower represents and warrants to the Lenders that:
     SECTION 3.01. Corporate Existence. Each of the Borrower and its Material
Subsidiaries: (a) is a corporation, partnership or other entity duly
incorporated or organized, as the case may be, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization; (b) has all requisite corporate power and, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, all Governmental Approvals in each case necessary to own its assets and
carry on its business as now being conducted; and (c) is qualified to do
business and is in good standing in all jurisdictions in which

 



--------------------------------------------------------------------------------



 



- 29 -
the nature of the business conducted by it makes such qualification necessary
and where failure to so qualify could reasonably be expected to have a Material
Adverse Effect.
     SECTION 3.02. Financial Condition. The Borrower has heretofore furnished to
each of the Lenders (i) the audited consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at September 30, 2008 and September 30,
2009 and the related consolidated statement of income and retained earnings and
cash flow of the Borrower and its consolidated Subsidiaries for the fiscal years
ended on said dates, with the opinions thereon (in the case of said consolidated
balance sheets and statements) of PricewaterhouseCoopers, and (ii) the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at June 30, 2010 and the related consolidated statement of income, retained
earnings and cash flow of the Borrower and its consolidated Subsidiaries for the
nine-month period ended on such date. All such financial statements are complete
and correct in all material respects and fairly present in all material respects
the consolidated financial condition of the Borrower and its consolidated
Subsidiaries at and as of such dates (subject, in the case of such financial
statements as at June 30, 2010, to normal year-end audit adjustments), all in
accordance with GAAP and practices applied on a consistent basis. None of the
Borrower nor any of its Subsidiaries has on the date hereof any material
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said balance
sheets as at said dates. Since September 30, 2009, there has been no material
adverse change. As used herein, the term “material adverse change” shall mean
any event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect; provided that “material adverse
change” shall not include the effect of any event, development or circumstance
disclosed in any document filed pursuant to Section 13, 14 or 15(d) of the
Securities Exchange Act of 1934 after September 30, 2009 and prior to the
Effective Date to the extent, and only to the extent, such effect is explicitly
disclosed in such filings.
     SECTION 3.03. Litigation. Except as disclosed in the Borrower’s Annual
Report on SEC Form 10-K for the year ended September 30, 2009 or in any document
subsequently filed pursuant to Section 13, 14 or 15(d) of the Securities
Exchange Act of 1934, there are no legal or arbitral proceedings, or any
proceedings by or before any governmental or regulatory authority or agency, now
pending to which the Borrower or any Material Subsidiary is a party, or pending
or threatened (of which any officer of the Borrower has knowledge), in which
there is a reasonable possibility of an adverse decision and which could
reasonably be expected to have a Material Adverse Effect.
     SECTION 3.04. No Breach. None of the execution and delivery of this
Agreement, the consummation of the Transactions or compliance with the terms and
provisions hereof will conflict with or result in a breach of, or require any
consent under (i) the articles of incorporation or by-laws of the Borrower, or
(ii) any applicable law or regulation, or, to the best knowledge of the
Borrower, any order, writ, injunction or decree of any court or governmental or
regulatory authority, agency, instrumentality or political subdivision thereof,
or any material agreement or instrument to which the Borrower or any of its
Subsidiaries is a party or by which any of them or any of their property is
bound or to which any of them or any of their property is subject, or constitute
a default under any such agreement or instrument, which conflict, breach or
consent

 



--------------------------------------------------------------------------------



 



- 30 -
requirement referred to in this clause (ii), including any failure to obtain any
such consent, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
     SECTION 3.05. Action. The Borrower has all necessary corporate power,
authority and legal right to execute, deliver and perform its obligations under
this Agreement; the execution, delivery and performance by the Borrower of this
Agreement have been duly authorized by all necessary corporate action on its
part (including, without limitation, any required shareholder approvals); and
this Agreement has been duly and validly executed and delivered by the Borrower
and constitutes its legal, valid and binding obligation, enforceable against the
Borrower in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
     SECTION 3.06. Approvals. No Governmental Approval and no authorization,
approval or consent of, and no filing or registration with, any securities
exchange, is necessary for the execution, delivery or performance by the
Borrower of this Agreement or for the legality, validity or enforceability
hereof.
     SECTION 3.07. Use of Credit. Neither the Borrower nor any of its
Subsidiaries shall, directly or indirectly, use any of the proceeds of any
extension of credit hereunder for any purpose, whether immediate, incidental, or
ultimate, of buying a “margin stock” or of maintaining, reducing or retiring any
indebtedness originally incurred to purchase a stock that is currently a “margin
stock” and the extension of credit hereunder will not constitute an extension of
“purpose credit” that is directly or indirectly secured by “margin stock”, in
each case within the meaning of Regulation U of the Board of Governors of the
United States Federal Reserve System Board (12 C.F.R. 221, as amended), and will
not violate or result in the violation of Regulation U or of Regulation T (12
C.F.R. 220, as amended) or of Regulation X (12 C.F.R. 224, as amended) or any
other regulation of such Board.
     SECTION 3.08. ERISA. Neither a “reportable event” (as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived)), an
“accumulated funding deficiency” (within the meaning of Section 412 of the Code
or Section 302 of ERISA) nor a failure to meet the minimum funding standard of
Section 412 of the Code has occurred during the six-year period prior to the
date on which this representation is made or deemed made with respect to any
Plan and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code. Neither the Borrower nor any ERISA Affiliate
of the Borrower incurred any liability under Title IV of ERISA which could
reasonably be expected to result in a Material Adverse Effect, and no Lien in
favor of PBGC or a Plan has arisen, during such six-year period. The present
value of all accumulated benefit obligations under each Plan (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Plan allocable to such accumulated benefit obligations by an amount greater
than the lesser of (i) $300,000,000, (ii) 20% of the Consolidated Net Worth, or
(iii) 10% of the Consolidated Capitalization. Neither the Borrower nor any ERISA
Affiliate of the Borrower has

 



--------------------------------------------------------------------------------



 



- 31 -
made a filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan. Neither the Borrower nor any ERISA Affiliate has had a complete or
partial withdrawal from any Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA and neither the Borrower
nor any ERISA Affiliate would become subject to any material liability under
ERISA if the Borrower or any such ERISA Affiliate were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date on which this representation is made or deemed made. To the Borrower’s
knowledge, no such Multiemployer Plan is insolvent or in reorganization, within
the meaning of Title IV of ERISA.
     SECTION 3.09. Taxes. Each of the Borrower and each of its Subsidiaries has
filed or caused to be filed all material Federal, state and other tax returns
that are required to be filed and has paid all Taxes shown to be due and payable
on such returns or on any assessments made against it or any of its property and
all other Taxes imposed on it or any of its property by any Governmental
Authority, other than any Taxes the amount or validity of which is currently
being contested in good faith by appropriate proceeding and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower or its Subsidiaries, as the case may be and other than to the extent
that the failure to file any such tax returns or pay any such Tax could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. No material Tax Lien has been filed and, to the knowledge of the
Borrower, no material claim is being asserted with respect to any such Tax other
than any Tax Lien which relates to any Tax that is not yet due and payable, and
other than to the extent that any such Tax could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
     SECTION 3.10. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
     SECTION 3.11. Environmental Matters. As of the date of this Agreement:
(i) each of the Borrower and its Subsidiaries has obtained all environmental,
health and safety permits, licenses and other authorizations required under all
Environmental Laws to carry on its business as now being conducted, except to
the extent failure to have any such permit, license or authorization would not
have a Material Adverse Effect; and (ii) each of such permits, licenses and
authorizations is in full force and effect and, to the knowledge of the
Borrower, each of the Borrower and its Subsidiaries is in compliance with the
terms and conditions thereof, and is also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any applicable Environmental
Law or in any regulation, code, plan, order, decree, judgment, injunction,
notice or demand letter issued, entered, promulgated or approved thereunder, in
each case, except to the extent failure to comply therewith would not have a
Material Adverse Effect.
     SECTION 3.12. Subsidiaries, Etc. The Borrower owns, free and clear of
Liens, and has the unencumbered right to vote, all outstanding ownership
interests in each of its Material Subsidiaries; and all of the issued and
outstanding capital stock of each such Material Subsidiary organized as a
corporation is validly issued, fully paid and nonassessable.

 



--------------------------------------------------------------------------------



 



- 32 -
     SECTION 3.13. True and Complete Disclosure. The information, reports,
financial statements, exhibits and schedules furnished in writing by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation, preparation or delivery of this Agreement or included
herein or delivered pursuant hereto, as of the date of delivery thereof and when
taken as a whole, do not contain any untrue statement of a material fact or,
when considered together with all reports theretofore filed with the SEC, omit
to state any material fact necessary to make the statements herein or therein,
in light of the circumstances under which they were made, not misleading;
provided,however, that, with respect to projected financial information,
forecasts and other forward-looking information, the Borrower represents only
that such information was prepared in good faith based upon assumptions and
estimates developed by management of the Borrower in good faith and believed to
be reasonable at the time (it being understood that such information is not a
guarantee of future performance and that actual results during the period or
periods covered by such information may materially differ from the projected
results therein). All written information furnished after the date hereof by the
Borrower and its Subsidiaries to the Administrative Agent and the Lenders in
connection with this Agreement and the transactions contemplated hereby will be
true, complete and accurate in every material respect, or (in the case of
forward-looking statements) based upon assumptions and estimates developed by
management of the Borrower in good faith and believed to be reasonable at the
time, on the date as of which such information is stated or certified; provided
that, in the case of projected financial information, forecasts and other
forward-looking information, no assurance is given that any results forecasted
in any such projections or forward-looking information will actually be achieved
or that actual results during the period or periods covered by such information
will not differ materially from the results set forth in such projections or
forward-looking information.
ARTICLE IV
Conditions
     SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 8.02):
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
     (b) The Administrative Agent shall have received an opinion, dated as of
the Effective Date, and in form and substance satisfactory to the Administrative
Agent and its counsel, of each of (i) Nixon Peabody LLP, special New York
counsel to the Administrative Agent, (ii) Dewey & LeBoeuf LLP, special New York
counsel to the Borrower, (iii) in-house counsel to the Borrower, and
(iv) Lowenstein Sandler PC, special New Jersey counsel to the Borrower.

 



--------------------------------------------------------------------------------



 



- 33 -
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other, legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
     (d) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable fees, charges and
disbursements of counsel incurred in connection with the credit facilities
provided under this Agreement and any related documentation required to be
reimbursed or paid by the Borrower hereunder.
     (e) The Administrative Agent shall have received satisfactory evidence that
all Governmental Approvals and third-party approvals necessary or, in the
reasonable discretion of the Administrative Agent, advisable in connection with
the Transactions, the repayment of the Indebtedness, if any, of the Borrower
indicated on Schedule 4.01 and the continuing operations of the Borrower and its
Subsidiaries have been obtained and are in full force and effect and all
applicable waiting periods have expired with respect thereto without any action
being taken or threatened by any Governmental Authority or a third party which
would restrain, prevent or otherwise impose adverse conditions on the
Transaction or the repayment of the Indebtedness, if any, of the Borrower
indicated on Schedule 4.01.
     (f) The Administrative Agent and the Lenders shall have received (i) the
financial statements required to be furnished by the Borrower pursuant to
Section 3.02 hereof and (ii) to the extent available, satisfactory unaudited
interim consolidated financial statements of the Borrower for each quarterly
period ended subsequent to September 30, 2009.
     (g) The Administrative Agent and the Lenders shall have received
satisfactory evidence that the principal of and interest on, and all other
amounts owing in respect of, the Indebtedness of the Borrower indicated on
Schedule 4.01 that is to be repaid shall have been (or shall be simultaneously)
paid in full and that any commitments to extend credit under the agreements or
instruments relating to such Indebtedness shall have been canceled or
terminated.
     (h) The representations and warranties of the Borrower set forth in this
Agreement (including, without limitations, the representations and warranties
set forth in Section 3.03 and the last two sentences of Section 3.02) shall, as
of the Effective Date, be true and correct in all material respects and no
Default shall have occurred and be continuing.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 8.02) at or prior to 3:00 p.m., New York

 



--------------------------------------------------------------------------------



 




- 34 -
City time, on or before September 30, 2010 (and, in the event such conditions
are not so satisfied or waived, the Commitments shall terminate at such time).
     SECTION 4.02. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, is subject to the satisfaction of the
following conditions:
     (a) The representations and warranties of the Borrower set forth in this
Agreement (including, without limitation, the representations and warranties set
forth in Section 3.03 but excluding the representations and warranties set forth
in the last two sentences of Section 3.02) shall be true and correct in all
material respects on and as of the date of such Borrowing, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date.
     (b) At the time of and immediately after giving effect to such Borrowing no
Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.
ARTICLE V
Covenants of the Borrower
     The Borrower covenants and agrees with the Lenders and the Administrative
Agent that, so long as any Commitment or Loan is outstanding and until payment
in full of all amounts payable by the Borrower hereunder:
     SECTION 5.01. Financial Statements, Etc.. The Borrower shall deliver to
each of the Lenders:
     (a) as soon as available and in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower,
consolidated statements of income and retained earnings and cash flow of the
Borrower and its consolidated Subsidiaries for such period and for the period
from the beginning of the respective fiscal year to the end of such period, and
the related consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such period, setting forth in each case in
comparative form to the extent required by SEC Form 10-Q the corresponding
consolidated figures for the corresponding period in the preceding fiscal year,
accompanied by a certificate of a senior Financial Officer of the Borrower,
which certificate shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of the Borrower and its consolidated Subsidiaries in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end audit adjustments);
     (b) as soon as available and in any event within 100 days after the end of
each fiscal year of the Borrower, consolidated statements of income, retained
earnings and

 



--------------------------------------------------------------------------------



 



- 35 -
cash flow of the Borrower and its consolidated Subsidiaries for such fiscal year
and the related consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at the end of such fiscal year, setting forth in each case in
comparative form the corresponding consolidated figures for the preceding fiscal
year and accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall state that said
consolidated financial statements fairly present in all material respects the
consolidated financial condition and results of operations of the Borrower and
its consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP;
     (c) promptly upon their becoming publicly available copies of all
registration statements and regular periodic reports, if any, which the Borrower
shall have filed with the SEC under the Securities Act of 1933, the Securities
Exchange Act of 1934 or any national securities exchange;
     (d) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;
     (e) as soon as possible, and in any event within 30 days after the Borrower
knows or has reason to believe that one or more of the following events has
occurred or exists: (i) the occurrence of a “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (ii) a
failure to make any required contribution to a Plan or a Multiemployer Plan;
(iii) the creation of any Lien in favor of the PBGC or a Plan or a Multiemployer
Plan; (iv) any withdrawal from, or the termination, insolvency or reorganization
of any Multiemployer Plan, or (v) the institution of proceedings or the taking
of any other action by the PBGC or the Borrower, any ERISA Affiliate or any
Multiemployer Plan with respect to the withdrawal from, or the termination,
reorganization or insolvency of, any Plan or a Multiemployer Plan;
     (f) promptly after the Borrower knows or has reason to believe that (i) any
Default has occurred, a notice of such Default describing the same in reasonable
detail and, together with such notice or as soon thereafter as possible, a
description of the action that the Borrower has taken or proposes to take with
respect thereto or (ii) at any time that Loans are outstanding hereunder, there
exists a legal or arbitral proceeding, or any proceeding by or before any
governmental or regulatory authority or agency (other than any proceeding before
the New York State Public Service Commission, or comparable authority or agency
of another state, in the ordinary course of Borrower’s business), to which the
Borrower or any Material Subsidiary is a party, or pending or threatened (of
which the Borrower has knowledge), in which there is a reasonable possibility of
an adverse decision and which could reasonably be expected to have a Material
Adverse Effect, a notice describing the same in reasonable detail and, together
with such notice or as soon thereafter as possible, a description of the action
that the Borrower has taken or proposes to take with respect thereto;

 



--------------------------------------------------------------------------------



 



- 36 -
     (g) promptly prior to the expiration of any material Governmental Approval,
a copy of a renewal or extension of such Governmental Approval, in form and
substance satisfactory to the Required Lenders;
     (h) promptly upon receipt thereof, a copy of each management letter or
memorandum commenting on internal accounting controls and/or accounting or
financial reporting policies followed by the Borrower and/or any of its
Subsidiaries that is submitted to the Borrower by its independent accountants in
connection with any annual or interim audit made by them of the books of
Borrower or any of its Subsidiaries; and
     (i) from time to time, such other information regarding the financial
condition, operations, business or prospects of the Borrower (including any
change in the ratings established by any Rating Agency with respect to the Index
Debt) or any of its Subsidiaries (including, without limitation, any Plan or
Multiemployer Plan and any reports or other information required to be filed
under ERISA) as any Lender or the Administrative Agent may reasonably request.
     The Borrower will furnish to each Lender, at the time it furnishes each set
of financial statements pursuant to paragraph (a) or (b) above, a certificate of
a Financial Officer of the Borrower (i) to the effect that no Default has
occurred and is continuing (or, if any Default has occurred and is continuing,
describing the same in reasonable detail and describing the action that the
Borrower has taken or proposes to take with respect thereto), and (ii) setting
forth the calculations required to demonstrate that, as of the end of the fiscal
quarter most recently ended, the Borrower is in compliance with Section 5.07 of
this Agreement.
     SECTION 5.02. Existence, Etc.. The Borrower will, and will cause each of
its Material Subsidiaries to:
     (a) preserve and maintain its legal existence and all of its material
(i) rights, (ii) privileges, (iii) licenses and (iv) franchises (provided that
nothing in this Section 5.02 shall prohibit any transaction expressly permitted
under Section 5.04 hereof);
     (b) comply with the requirements of all applicable laws, rules, regulations
and orders of any Governmental Authority if failure to comply with such
requirements could have a Material Adverse Effect;
     (c) pay and discharge all Taxes imposed on it or on its income or profits
or on any of its property prior to the date on which penalties attach thereto,
except for any such Tax the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained;
     (d) maintain all of its properties used or useful in its business in good
working order and condition, ordinary wear and tear excepted;
     (e) keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied; and

 



--------------------------------------------------------------------------------



 



- 37 -
     (f) permit representatives of any Lender or the Administrative Agent,
during normal business hours, to examine, copy and make extracts from its books
and records, to inspect any of its properties, and to discuss its business and
affairs with its officers, all to the extent reasonably requested by such Lender
or the Administrative Agent (as the case may be).
     SECTION 5.03. Insurance. The Borrower will, and will cause each of its
Material Subsidiaries to, keep insured by financially sound and reputable
insurers all property of a character usually insured by corporations engaged in
the same or similar business similarly situated against loss or damage of the
kinds and in the amounts customarily insured against by such corporations and
carry such other insurance as is usually carried by such corporations.
     SECTION 5.04. Prohibition of Fundamental Changes. The Borrower will not,
nor will it permit any of its Material Subsidiaries to, enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution). The Borrower will
not amend its articles of incorporation, including, without limitation, by way
of reincorporation in another jurisdiction, or its by-laws, in either case in
any manner which could have a material adverse effect on the rights of, or
remedies or benefits available to, the Administrative Agent and the Lenders
under this Agreement. The Borrower will not, nor will it permit any of its
Material Subsidiaries to, without the consent of the Required Lenders (such
consent not to be unreasonably withheld), convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
material part of its business or property, whether now owned or hereafter
acquired. Notwithstanding the foregoing provisions of this Section 5.04:
     (a) any Material Subsidiary of the Borrower may be merged or consolidated
with or into: (i) the Borrower, if the Borrower shall be the continuing or
surviving corporation or (ii) any other Wholly-Owned Subsidiary of the Borrower,
provided that the Wholly-Owned Subsidiary shall be the continuing or surviving
corporation; and, provided, further, that, in each case, after giving effect
thereto, no Default would exist hereunder;
     (b) any Material Subsidiary may sell, lease, transfer or otherwise dispose
of any or all of its property (upon voluntary liquidation or otherwise) to the
Borrower or a Wholly-Owned Subsidiary of the Borrower;
     (c) the Borrower may merge or consolidate with or into any other Person if
the Borrower is the continuing or surviving corporation and after giving effect
thereto no Default would exist hereunder; and
     (d) the Borrower or any Material Subsidiary may implement a Permitted
Receivables Financing and, solely as part of such program, may sell or subject
to lien not more than $100,000,000 of its assets in the aggregate.
     SECTION 5.05. Limitation on Liens. The Borrower will not pledge, mortgage,
hypothecate, or permit any other Lien upon, any property or assets at any time
owned by it, without making effective provision whereby the obligations of the
Borrower to pay the principal

 



--------------------------------------------------------------------------------



 



- 38 -
of and interest on the Loans and all other amounts payable hereunder shall be
equally and ratably secured with the obligations secured by such Lien and with
any other obligations (collectively, the “Other Obligations”) similarly entitled
by their terms to be equally and ratably secured; provided that this restriction
shall not apply to or prevent:
     (a) the mortgaging, pledging, or establishing a Lien on, any property to
secure Indebtedness of the Borrower as part of the purchase price of such
property, or the extension, renewal or refunding of any such mortgage, pledge or
Lien, on substantially the same property theretofore subject thereto or on any
part thereof;
     (b) the acquisition by the Borrower of any property subject to mortgages,
pledges or Liens existing thereon at the time of acquisition (whether or not the
obligations secured thereby are assumed by the Borrower), and the extension,
renewal or refunding of any such mortgage, pledge or Lien, on substantially the
same property theretofore subject thereto or on any part thereof;
     (c) the pledging of its assets or security for the payment of any Tax
demanded from the Borrower by any public body so long as the Borrower in good
faith is contesting its liability to pay the same, or such lien relates to any
Tax that is not yet due and payable, or as security to be deposited with any
State Insurance Department or similar public body in order to entitle the
Borrower to maintain self insurance under, or participate under any State
insurance fund provided for under any legislation designed to insure employees
of the Borrower against injury or occupational diseases or for any other purpose
at any time required by law or governmental regulation as a condition to the
transaction of any business or the exercise of any privilege or license;
     (d) the pledging by the Borrower of up to 5% of its total assets (as
defined under GAAP) for the purpose of securing a stay or discharge in the
course of any legal proceeding to which the Borrower is a party; or
     (e) the transaction described in Section 5.04(d), provided that any Lien
relating to the Permitted Receivables Financing referred to therein shall be
subject to the limitations in such Section 5.04(d).
but in no event shall the mortgage, pledge or Lien permitted by subdivisions
(a) and (b) be in excess of 60% of the total purchase price of the property so
acquired.
     In case the Borrower shall propose to pledge, mortgage or hypothecate any
assets or property at any time owned by it to secure any Other Obligations,
other than as permitted by the preceding paragraph of this Section 5.05, it will
prior thereto give notice thereof to the Administrative Agent, and will prior to
or simultaneously with such pledge, mortgage or hypothecation, by an agreement,
indenture or other instrument to which the Administrative Agent is a party (or
to the extent legally necessary, with a trustee), in form and substance
reasonably satisfactory to the Administrative Agent, effectively secure the
obligations of the Borrower to pay the principal of and interest on the Loans
and all other amounts payable hereunder equally and ratably with such Other
Obligations by pledge, mortgage or hypothecation of such assets or property.
Such agreement, indenture or other instrument shall contain such

 



--------------------------------------------------------------------------------



 



- 39 -
provisions as the Borrower and the Required Lenders shall deem advisable or
appropriate or as the Required Lenders shall reasonably deem necessary in
connection with such pledge, mortgage or hypothecation.
     SECTION 5.06. Use of Proceeds. The Borrower will use the proceeds of the
Loans hereunder solely (a) to pay its obligations under (i) its commercial paper
program, (ii) other short-term credit facilities, (iii) maturing long-term debt
obligations, and (iv) to repay in full all outstanding loans (if any) under the
Existing Credit Agreement; and (b) for the general corporate purposes of the
Borrower and its Subsidiaries in the ordinary course of business, including for
working capital, capital expenditure and other lawful corporate purposes (in
compliance with all applicable legal and regulatory requirements); provided that
neither the Administrative Agent nor any Lender shall have any responsibility as
to the use of any of such proceeds.
     SECTION 5.07. Financial Condition. The Borrower shall not permit the ratio
of Consolidated Indebtedness to Consolidated Capitalization as at the last day
of any fiscal quarter to exceed 0.65 to 1.0.
ARTICLE VI
Events of Default
     If one or more of the following events (herein called “Events of Default”)
shall occur and be continuing:
     (a) The Borrower shall: (i) default in the payment of any principal of any
Loan when due (whether at stated maturity or at mandatory or optional
prepayment); or (ii) default in the payment of any interest on any Loan, any fee
or any other amount payable by it hereunder when due and such default shall have
continued unremedied for five or more days; or
     (b) The Borrower or any of its Material Subsidiaries shall default in the
payment when due of any principal of or interest on any of its other
Indebtedness aggregating $40,000,000 or more; or any event specified in any
note, agreement, indenture or other document evidencing or relating to any such
Indebtedness shall occur if the effect of such event is to cause, or (with the
giving of any notice or the lapse of time or both) to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, such Indebtedness to become due, or to be prepaid in full
(whether by redemption, purchase, offer to purchase or otherwise), prior to its
stated maturity; or
     (c) Any representation, warranty or certification made or deemed made
herein (or in any modification or supplement hereto) by the Borrower, or any
certificate furnished to any Lender or the Administrative Agent pursuant to the
provisions hereof, shall prove to have been false or misleading as of the time
made or furnished in any material respect; or
     (d) The Borrower shall default in the performance of any of its obligations
under any of Sections 5.01(g), 5.03, 5.04, 5.05 or 5.07 hereof; or the Borrower
shall

 



--------------------------------------------------------------------------------



 



- 40 -
default in the performance of any of its other obligations in this Agreement and
such default shall continue unremedied for a period of 30 days after notice
thereof to the Borrower by the Administrative Agent or any Lender (through the
Administrative Agent); or
     (e) The Borrower or any of its Material Subsidiaries shall admit in writing
its inability to, or be generally unable to, pay its debts as such debts become
due; or
     (f) The Borrower or any of its Material Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner or liquidator of itself or of all or a substantial
part of its property, (ii) make a general assignment for the benefit of its
creditors, (iii) commence a voluntary case under the Bankruptcy Code, (iv) file
a petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, liquidation, dissolution, arrangement or winding-up,
or composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or
     (g) A proceeding or case shall be commenced, without the application or
consent of the Borrower or any of its Material Subsidiaries, in any court of
competent jurisdiction, seeking (i) its reorganization, liquidation,
dissolution, arrangement or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of a receiver, custodian, trustee, examiner,
liquidator or the like of the Borrower or such Subsidiary or of all or any
substantial part of its property, or (iii) similar relief in respect of the
Borrower or such Subsidiary under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 or more days; or an order for relief
against the Borrower or such Subsidiary shall be entered in an involuntary case
under the Bankruptcy Code; or
     (h) A final judgment or judgments for the payment of money in excess of
$40,000,000 in the aggregate (exclusive of judgment amounts fully covered by
insurance where the insurer has admitted liability in respect of such judgment)
shall be rendered by one or more courts, administrative tribunals or other
bodies having jurisdiction against the Borrower or any of its Material
Subsidiaries and the same shall not be discharged (or provision shall not be
made for such discharge), or a stay of execution thereof shall not be procured,
within 30 days from the date of entry thereof and the Borrower or the relevant
Subsidiary shall not, within said period of 30 days, or such longer period
during which execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal; or
     (i) One of the following events shall occur: (i) any Person shall engage in
any “prohibited transaction” (as defined in Section 406 of ERISA or Section 4975
of the Code) involving any Plan; (ii) a failure to meet the minimum funding
standard of Section 412 of the Code or any “accumulated funding deficiency” (as
defined in Section 302 of

 



--------------------------------------------------------------------------------



 



- 41 -
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan shall arise on the assets of the Borrower or any
ERISA Affiliate; (iii) a “reportable event” (as defined in Section 4043 of ERISA
or the regulations issued thereunder (other than an event for which the 30-day
notice period is waived)) shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Plan which “reportable event” or commencement of
proceedings or appointment of a trustee is reasonably likely to result in the
termination of such Plan for purposes of Title IV of ERISA; (iv) any Plan shall
terminate for purposes of Title IV of ERISA; (v) the Borrower or any ERISA
Affiliate shall, or shall be reasonably likely to, incur any liability in
connection with a withdrawal from, or the insolvency or reorganization of, a
Multiemployer Plan; (vi) the Borrower or any ERISA Affiliate shall make a filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; or (vii) any other event or condition shall occur or exist with respect to
a Plan; and, in each case in clauses (i) through (vii) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect;
     THEREUPON: (1) in the case of an Event of Default other than one referred
to in clause (f) or (g) of this Article VI with respect to the Borrower, (A) the
Administrative Agent may and, upon request of the Required Lenders, shall, by
notice to the Borrower, terminate the Commitments and they shall thereupon
terminate, and (B) the Administrative Agent may and, upon request of the
Required Lenders, shall, by notice to the Borrower, declare the principal amount
then outstanding of, and the accrued interest on, the Loans and all other
amounts payable by the Borrower hereunder (including, without limitation, any
amounts payable under Section 2.14 hereof) to be forthwith due and payable,
whereupon such amounts shall be immediately due and payable without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by the Borrower; and (2) in the case of the occurrence of an
Event of Default referred to in clause (f) or (g) of this Article VI with
respect to the Borrower, the Commitments shall automatically be terminated and
the principal amount then outstanding of, and the accrued interest on, the Loans
and all other amounts payable by the Borrower hereunder (including, without
limitation, any amounts payable under Section 2.14 hereof) shall automatically
become immediately due and payable without presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the
Borrower.
ARTICLE VII
The Administrative Agent
     Each of the Lenders hereby irrevocably appoints the Administrative Agent as
its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it

 



--------------------------------------------------------------------------------



 



- 42 -
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 8.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 8.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in

 



--------------------------------------------------------------------------------



 



- 43 -
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Borrower. Upon any such resignation, the
Borrower shall have the right (i) with the consent of the Required Lenders,
which may be withheld in their sole discretion, to appoint a successor, which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank or (ii) with the consent of the Required Lenders, such consent not to
be unreasonably withheld, conditioned or delayed, to appoint a successor from
among the existing Lenders. If no successor shall have been so appointed by the
Borrower with the consent of the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 8.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
     Each Lender acknowledges and agrees that neither such Lender, nor any of
its Affiliates, participants or assignees, may rely on the Administrative Agent
to carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrower or any of its Subsidiaries, any of their respective Affiliates or
agents, this Agreement, the documents delivered pursuant hereto or the
transactions hereunder: (a) any identity verification procedures, (b) any record
keeping, (c) any comparisons with government lists, (d) any customer notices or
(e) any other procedures required under the CIP Regulations or such other laws.

 



--------------------------------------------------------------------------------



 



- 44 -
     Each Lender or assignee or participant of a Lender that is not organized
under the laws of the United States of America or a state thereof (and is not
excepted from the certification requirement contained in Section 313 of the USA
Patriot Act and the applicable regulations because it is both (a) an affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country, and (b) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Administrative Agent the certification, or, if
applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations: (i) within ten (10) days after the Effective
Date, and (ii) at such other times as are required under the USA Patriot Act.
     Any Lender identified herein as a Co-Agent, Syndication Agent,
Documentation Agent, Managing Agent, Manager, Lead Arranger, Arranger, Advisor,
Bookrunner or any other corresponding title, other than “Administrative Agent,”
shall have no right, power, obligation, liability, responsibility or duty under
this Agreement or any other Credit Document except those applicable to all
Lenders as such. Each Lender acknowledges that it has not relied, and will not
rely, on any Lender so identified in deciding to enter into this Agreement or in
taking or not taking any action hereunder.
ARTICLE VIII
Miscellaneous
     SECTION 8.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
     (i) if to the Borrower, to it at 6363 Main Street, Williamsville, New York
14221-5887, Attention of David Bauer, Treasurer and Principal Financial Officer
(Facsimile No. (716) 857-7856);
     (ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 S. Dearborn St., Floor 7, Chicago, Illinois
60603-2003, (Telecopy No. (888) 292-9544; Email:
jpm.agency.servicing.2@jpmchase.com); with a copy to JPMorgan Chase Bank,
National Association, 2300 Main Place Tower, Buffalo, New York 14202, Attention
of Cary J. Haller, Vice President (Facsimile No. (716) 843-4939); and
     (iii) if to any other Lender, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.
     (b) Notices and other communications (including, without limitation,
financial statements and other documents delivered pursuant to Section 5.01
hereof) to the Lenders hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices

 



--------------------------------------------------------------------------------



 



- 45 -
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
     (c) Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
     SECTION 8.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Multi-Year Facility Commitment of any
Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of the Multi-Year Facility Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.16(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, or (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect (i) the rights or duties
of the Administrative Agent hereunder or (ii) Section 2.18 without the prior
written consent of the Administrative Agent.
     (c) Notwithstanding Section 8.02(b), any amendment, waiver, modification or
agreement which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than the Defaulting Lenders except that

 



--------------------------------------------------------------------------------



 



- 46 -
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Defaulting Lender, (y) the principal amount of, or
interest or fees payable on, Loans may not be reduced or excused or the
scheduled date of payment may not be postponed as to such Defaulting Lender
without such Defaulting Lender’s consent and (z) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.
     SECTION 8.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall
pay (i) all reasonable fees, charges and disbursements of counsel incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in the course
of preparing for the Transactions (including the preparation of this Agreement
and any related documentation), (ii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Lead Arrangers and their Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the Loans and the
preparation, execution, delivery and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) and
(iii) all reasonable out-of-pocket expenses incurred by the Administrative Agent
or any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.
     (b) The Borrower shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court or other Governmental
Authority of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the

 



--------------------------------------------------------------------------------



 



- 47 -
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.
     (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.
     (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
     SECTION 8.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer, by operation of law or otherwise, any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any such attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
     (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Multi-Year
Facility Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
     (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under clause (a), (f) or
(g) of Article VI has occurred and is continuing, any other assignee; and
     (B) the Administrative Agent.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Multi-Year Facility Commitment, the amount of the Multi-Year Facility
Commitment, as the case may be, of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the

 



--------------------------------------------------------------------------------



 



- 48 -
Borrower shall be required if an Event of Default under clause (a), (f) or
(g) of Article VI has occurred and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
     (E) in the case of an assignment to a CLO (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement, provided that the Assignment and
Assumption between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver described in the first proviso to Section 8.02(b) that affects such CLO;
and
     (F) the assignee shall deliver the forms required to be delivered by a
Lender under Section 2.15(e) prior to such assignment.
     For the purposes of this Section 8.04(b), the terms “Approved Fund” and
“CLO” have the following meanings:
     “Approved Fund” means (a) a CLO and (b) with respect to any Lender that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
     “CLO” means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 8.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 8.04 shall be

 



--------------------------------------------------------------------------------



 



- 49 -
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
     (iv) The Administrative Agent, acting as an agent of the Borrower solely
for this purpose, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Multi-Year Facility Commitment of, and
principal and interest amount of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
     (c)(i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Multi-Year Facility
Commitment and the Loans owing to it); provided, that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 8.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16(c) as though it were a
Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to

 



--------------------------------------------------------------------------------



 



- 50 -
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.15(e) as though it were a
Lender. Each Lender that sells a participation shall, acting as an agent of the
Borrower solely for this purpose, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person except to the extent that such disclosure is necessary to establish
compliance with any applicable provision of the Code, including to establish
that any Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement.
     (d) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     SECTION 8.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and the Multi-Year Facility Commitments have not expired or terminated.
The provisions of Sections 2.13, 2.14, 2.15 and 8.03 and Article VII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans and the
termination of the Multi-Year Facility Commitments or of this Agreement or any
provision hereof.
     SECTION 8.06. Counterparts: Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof, including, without
limitation, the commitment letter dated July 16, 2010 except to the extent set
forth in the twentieth paragraph thereof. Except as

 



--------------------------------------------------------------------------------



 



- 51 -
provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.
     SECTION 8.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 8.08. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
     SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York without giving effect to the principles of conflicts of
law thereof (other than Section 5-1401 of the New York General Obligations Law).
     (b) Each of the Borrower, the Administrative Agent and each Lender hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
     (c) Each of the Borrower, the Administrative Agent and each Lender hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or

 



--------------------------------------------------------------------------------



 



- 52 -
proceeding arising out of or relating to this Agreement in any court referred to
in the first sentence of paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 8.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     SECTION 8.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 8.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 8.12. Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to a written agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis (and otherwise not
clearly marked as confidential) prior to disclosure by the Borrower; provided
that, in the case of information

 



--------------------------------------------------------------------------------



 



- 53 -
received from the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 



--------------------------------------------------------------------------------



 



S-1
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            NATIONAL FUEL GAS COMPANY
      By:   /s/ D. P. Bauer         Name:   D. P. Bauer        Title:  
Treasurer and Principal Financial Officer     

 



--------------------------------------------------------------------------------



 



S-2

            JPMORGAN CHASE BANK, National Association, as
Administrative Agent
      By:   /s/ Thomas C. Strasenburgh         Name:   Thomas C. Strasenburgh   
    Title:   Vice President   

 



--------------------------------------------------------------------------------



 



S-3

            JPMORGAN CHASE BANK, National Association, as Lender
      By:   /s/ Thomas C. Strasenburgh         Name:   Thomas C. Strasenburgh   
    Title:   Vice President   

 



--------------------------------------------------------------------------------



 



S-4

            PNC Bank, National Association, as Lender
      By:   /s/ James F. Stevenson         Name:   James F. Stevenson       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



S-5

            HSBC Bank USA, National Association As Lender
      By:   /s/ Robert J McArdle         Name:   Robert J McArdle       
Title:   First Vice President   

 



--------------------------------------------------------------------------------



 



S-6

            M&T Bank, as Lender
      By:   /s/ Susan Freed-Oestreicher         Name:   Susan Freed-Oestreicher 
      Title:   Vice President   

 



--------------------------------------------------------------------------------



 



S-7

            Bank of America, N.A., as Lender
      By:   /s/ Michael R. Nowicki         Name:   Michael R. Nowicki       
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



S-8

            The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch, as Lender
      By:   /s/ Alan Reiter         Name:   Alan Reiter        Title:  
Authorized Signatory   

 



--------------------------------------------------------------------------------



 



S-9

            The Bank of New York Mellon, as Lender
      By:   /s/ Richard K. Fronapfel, Jr.         Name:   Richard K. Fronapfel,
Jr.        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



S-10

            Wells Fargo Bank, NA, as Lender
      By:   /s/ Paul Farrell         Name:   Paul Farrell        Title:  
Director   

 



--------------------------------------------------------------------------------



 



S-11

            First Niagara Bank, N.A., as Lender
      By:   /s/ John C. Wright         Name:   John C. Wright        Title:  
Vice President     

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

              Multi-Year       Facility   Institution   Commitment  
JPMorgan Chase Bank, National Association
  $ 45,000,000.00  
 
       
PNC Bank, National Association
  $ 45,000,000.00  
 
       
HSBC Bank USA, National Association
  $ 35,000,000.00  
 
       
M&T Bank
  $ 35,000,000.00  
 
       
Bank of America, N.A.
  $ 35,000,000.00  
 
       
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
  $ 35,000,000.00  
 
       
The Bank of New York Mellon
  $ 25,000,000.00  
 
       
Wells Fargo Bank, NA
  $ 25,000,000.00  
 
       
First Niagara Bank, N.A.
  $ 20,000,000.00  
 
       
TOTAL
  $ 300,000,000.00  

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.01
REPAID INDEBTEDNESS

1.   Indebtedness of the Borrower under the Credit Agreement dated as of
August 19, 2005 among the Borrower, JP Morgan Chase Bank, as Administrative
Agent, and the Lenders party thereto (as amended).

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
     Reference is made to the Credit Agreement dated as of August 18, 2010 (as
amended and in effect on the date hereof, the “Credit Agreement”), among
National Gas Fuel Company, the Lenders named therein and JPMorgan Chase Bank,
National Association, as Administrative Agent for the Lenders. Terms defined in
the Credit Agreement are used herein with the same meanings.
     The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Multi-Year Facility Commitment
of the Assignor on the Assignment Date and Multi-Year Facility Loans owing to
the Assignor which are outstanding on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date. The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement. From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.
     This Assignment and Assumption is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.15(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 8.04(b) of the Credit Agreement.
     This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
principles of conflicts of law thereof (other than Section 5-1401 of the New
York General Obligations Law).
Date of Assignment:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Effective Date of Assignment
(“Assignment Date”):

 



--------------------------------------------------------------------------------



 



A-2

                              Percentage Assigned of              
Loan/Commitment               (set forth, to at least 8 decimals, as a          
    percentage of the Loan and the       Principal Amount     aggregate
Commitments of all   Facility   Assigned     Lenders thereunder)  
Multi-Year Facility Commitment Assigned:
  $         %  
 
               
Multi-Year Facility Loans
               

The terms set forth above are hereby agreed to:

                     
 
            [Name of Assignor],    
 
              as Assignor    
 
                   
 
          By:        
 
             
 
Name:    
 
              Title:    
 
                   
 
            [Name of Assignee],    
 
              as Assignee    
 
                   
 
          By:        
 
                   
 
              Name:    
 
              Title:    
 
                    The undersigned hereby consent to the within assignment:1  
     
 
                    National Fuel Gas Company         JPMorgan Chase Bank,
National Association,    
 
              as Administrative Agent    
 
                   
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    

 

1   Consents to be included to the extent required by Section 8.04(b) of the
Credit Agreement.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ASSUMPTION AGREEMENT
     Reference is made to the Credit Agreement dated as of August 18, 2010 (as
amended and in effect on the date hereof, the “Credit Agreement”), among
National Gas Fuel Company, the Lenders named therein and JPMorgan Chase Bank,
National Association, as Administrative Agent for the Lenders. Terms defined in
the Credit Agreement are used herein with the same meanings.
     The Assuming Lender named below, effective as of the Commitment Increase
Date set forth below, hereby (i) agrees to become a Lender under the Credit
Agreement, (ii) assumes all the rights and obligations of a Lender under the
Credit Agreement, and (iii) confirms that its Multi-Year Facility Commitment as
of the Commitment Increase Date shall be in the amount and percentage set forth
below (the “Commitment Increase”). The Assuming Lender hereby acknowledges
receipt of a copy of the Credit Agreement. From and after the Commitment
Increase Date, the Assuming Lender shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Commitment
Increase, have the rights and obligations of a Lender thereunder.
     This Assumption Agreement is being delivered to the Administrative Agent
together with (i) if the Assuming Lender is a Foreign Lender, any documentation
required to be delivered by the Assuming Lender pursuant to Section 2.15(e) of
the Credit Agreement, duly completed and executed by the Assuming Lender, and
(ii) an Administrative Questionnaire in the form supplied by the Administrative
Agent, duly completed by the Assuming Lender.
     This Assumption Agreement shall be governed by and construed in accordance
with the laws of the State of New York without giving effect to the principles
of conflicts of law thereof (other than Section 5-1401 of the New York General
Obligations Law).
Assumption Date:
Legal Name of Assuming Lender:
Assuming Lender’s Address for Notices:
Effective Date of Commitment Increase
(“Commitment Increase Date”):

                              Percentage of Commitment               (set forth,
to at least 8 decimals, the               Commitment Increase as a      
Principal Amount     percentage of the aggregate       of Commitment    
Commitments of all Lenders under   Facility   Increase     the Credit Agreement)
 
Multi-Year Facility Commitment of Assuming Lender:
  $         %  

 



--------------------------------------------------------------------------------



 



B-2
The terms set forth above are hereby agreed to:

                     
 
            [Name of Assuming Lender],    
 
              as Lender    
 
                   
 
          By:        
 
             
 
Name:    
 
              Title:    
 
                    The undersigned hereby consent to the within assumption:  
JPMorgan Chase Bank, National Association,
 
              as Administrative Agent National Fuel Gas Company            
 
                 
 
          By:        
By:
              Name:    
 
  Name:           Title:    
 
  Title:              
 
               

 